Citation Nr: 1540899	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased schedular rating for low back pain, status post excision of L4-5 and L5-S1 right side foraminotomy (hereinafter, "low back disability"), rated 20 percent disabling prior to August 29, 2011, and 40 percent disabling thereafter.

2.  Entitlement to an extra-schedular rating for service-connected low back disability.

REPRESENTATION

Appellant represented by:  Carol Ponton, attorney

ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran had active service from June 1988 to May 1997.
This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was before the Board in March 2014 and January 2015 when it was remanded for additional development.

In a July 2015 rating action, service connection was established for lumbar radiculopathy of the right and left lower extremities as secondary to service-connected low back disability.  Right lumbar radiculopathy was assigned a 40 percent rating, and left lumbar radiculopathy was assigned a  20 percent rating, both effective August 29, 2011.  As the Veteran did not submit a timely notice of disagreement with the initial ratings or the effective dates assigned, these claims are not before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The issue of entitlement to an extra-schedular rating is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  For the period prior to March 16, 2011, the service-connected low back disability was manifested by complaints of pain and forward flexion greater than 30 degrees; favorable ankylosis of the entire thoracolumbar spine was not shown; and incapacitating episodes were not shown; no associated neurological involvement of either lower extremity was shown. 

2.  It is reasonably shown that beginning March 16, 2011, the service-connected low back disability has been manifested by complaints of pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  The disability has not been productive of incapacitating episodes having a total duration of at least six weeks during any one-year period beginning March 16, 2011.


CONCLUSION OF LAW

The Veteran's service-connected low back disability warrants staged ratings of 20 percent prior to March 16, 2011 and 40 percent, but no higher, beginning March 16, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 through 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2008 (prior to the initial adjudication of the claim in April 2009) of the criteria for establishing an increased rating, the evidence required in this regard, and her and VA's respective duties for obtaining evidence. 

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's STRs.  Also on file are pertinent post-service treatment records.  In compliance with the January 2015 Board remand, outstanding treatment records were obtained.  There has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not identified any pertinent, available, outstanding post-service records that could be obtained to substantiate the claim. The Board is also unaware of any such records.

The Veteran was afforded VA examinations in 2009 and 2015.  See D'Aries, supra.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes, as they are comprehensive and adequately address the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints and the findings made on physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Increased Schedular Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veteran Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Orthopedic manifestations of lumbar disc disease are evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.

For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that requires bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71, Diagnostic Code 5243. 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees. 

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

 With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 


Factual Background

Historically, a November 1997 rating decision granted service connection and a 20 percent rating for low back disability based on a back injury in service, the Veteran's referral for a Physical Evaluation Board and her disability discharge.  The Veteran submitted the instant claim for increased rating in June 2008.  She is currently in receipt of a 20 percent rating for this disability for the period prior to August 29, 2011.

Outpatient treatment records dated from June 2007 to September 2008 note the Veteran's history of low back pain treated with pain medication.  She was seen for various complaints, primarily fibromyalgia, asthma, neck disability and upper extremity disabilities.  No examinations findings pertinent to the low back were noted.

In statements received in 2008, the Veteran and her husband described her complaints of increased low back pain and leg numbness.  In November 2008, she stated that she had episodes of being bedridden for days at a time.

VA physical therapy notes dated from October to December 2008 show that the Veteran was seen with a request to lessen the pain in various areas, to include the low back.  She completed an exercise program in December 2008.

A March 2009 VA spine examination report notes the Veteran's complaints of increased back pain.  She stated that she had chronic daily pain, with a baseline of 6/10 and weekly flare-ups to 10/10 with normal daily activities.  The Veteran also reported radiation to the bilateral lower extremities with activities, but denied any falls or unsteadiness.  She reported urinary stress incontinence that did not require wearing of absorbent material; she denied fecal incontinence.  She denied any recent hospitalization or surgery.  On examination, posture and gait were normal.  There were no abnormal spine curvatures.  No spasm, atrophy, weakness, or guarding was noted.  Tenderness and pain with motion were noted.  Reflexes and muscle strength in the lower extremities were normal.  Range of motion was: flexion from 0 to 70 degrees; extension from 0 to 20 degrees; lateral flexion from 0 to 25 degrees bilaterally; lateral rotation from 0 to 20 degrees bilaterally.  There was evidence of pain on motion, but no additional loss of motion after three repetitions of motion.  Sensory examination was normal.  Laseague's sign was negative.  X-ray studies revealed no evidence of disc space narrowing, fracture, spondylolysis, or spondylolisthesis.  The facet joints and sacroiliac joints were normal in appearance.  

A June 2009 VA MRI study revealed mild degenerative changes at L4-L5 and L5-S1.  No frank disc herniation or spinal stenosis was seen.  No masses were noted.

An October 2010 VA ambulatory care note shows that the Veteran was seen for an acute exacerbation of low back pain after a recent move.  Examination revealed localized swelling and tenderness of the lumbar spine.  In November 2010, the Veteran was seen for a VA anesthesia pain procedure for chronic low back pain secondary to lumbar degenerative disc.  She underwent trigger point injections.  When she was telephoned for a follow-up several days later, she reported that she was feeling a little bit better and was able to go out and shop. 

In a March 2011 decision, the Social Security Administration (SSA) awarded the Veteran disability benefits based on major depressive disorder, posttraumatic stress disorder, fibromyalgia, asthma, mild degenerative disc disease of the lumbar spine and obesity.

March 16, 2011 VA outpatient treatment records note that the Veteran called to report with complaints of low back pain after forcefully closing a window.  She stated that she was "pretty much bedridden" for the last 10 days and relied heavily on pain medication.  She also reported leg numbness and weakness and urinary incontinence since the injury.  Pain was 10/10.  When she was seen on March 22, 2011, pain was still 10/10.  She reported difficulty urinating.  She requested a light wheelchair or walker with a seat, shower chair and an electric bed.  A front wheeled walker was provided, and the Veteran was noted to be independent with the use of a cane on a level surface.  An April 2011 VA outpatient treatment record notes that the Veteran was seen for an acute exacerbation of her low back pain and fibromyalgia.  An April 2011 VA CT scan report revealed multiple bulging intervertebral disks and degenerative change of the lumbar spine.  An April 2011 VA anesthesia pain consult report notes that the Veteran reported that trigger point injection in November 2010 provided some relief for more than three weeks, and she wished to try this again.  

In statements received in May 2011, the Veteran's friend, son and husband described the Veteran's various medical problems, to include complaints of daily back pain.  Her husband noted that she had been prescribed a wheelchair, shower chair and walker.  In a May 2011 statement, the Veteran's caretaker described the problems caused by the Veteran's psychiatric disabilities.

In an August 5, 2011 VA ambulatory care note, the Veteran's VA physician stated that the Veteran had chronic low back pain related to degenerative joint disease and degenerative disc disease, with frequent acute exacerbations that impacted her daily life and difficulty in her ambulation due to pain.  It was noted that the Veteran required chronic pain medications and was under the care of a pain clinic.  Her lower back pain radiated down to the lower extremities, worse to the right lower extremity.  There was numbness of the lower extremities which was worse on the right.  It was also noted that the Veteran needed a wheelchair and assistance to walk during acute exacerbations.  She also needed the help of the cane to walk intermittently.  The Veteran reported that she was able to toilet herself but often used diapers.  The examiner noted that an April 2011 CT scan of the lumbosacral spine revealed multiple bulging intervertebral disks and degenerative changes.

In an August 2011 statement, the Veteran stated that after an injury in service, she continued to have back pain that radiated to the front right side.  She maintained that the 2009 VA examination conducted to determine the current severity of the back disability was cursory and inadequate.  She stated that her current VA physician:

has noted that I have gotten progressively worse to the point of me requiring a hospital position bed with an air mattress to prevent sores.  I have episodes during which I am confined to bed for periods of over 2 months, and these occur at least 2 to 3 times a year.  I have been prescribed a walker and a wheelchair and I have hired a permanent caregiver who helps me attend to my basic hygienic needs, cooks for me, runs errands, takes me to appointments, and looks after my daughter.  My condition is such that my caregiver will be moving into my house with me to make sure I remember to take my medication and eat.

In a VA Form 9 received August 29, 2011, the Veteran's representative stated that the Veteran was often confined to bed because of her back disability.

Outpatient treatment records dated from September 2011 to June 2015 note the Veteran's ongoing complaints of pain throughout her entire body, including the low back.  She was treated with medication and injections.  

June 2014 VA X-ray studies note findings of minimal spondylosis and mild bilateral sacroiliitis, right greater than left.

A July 2015 VA back DBQ examination report notes the Veteran's complaints of low back pain (8-9/10) which was exacerbated during early morning hours, bad weather conditions, bending, prolonged sitting, standing up, and walking distances.  She also complained of neuropathic symptoms in the lower extremities.  She stated that she currently used a walker, wheelchair and positioning bed.  She took Morphine, Hydrocodone and Pregabalin to manage her pain.  The Veteran alleged repeated episodes of bedrest during the year.  She stated that she relied on her husband for most of her daily activities.  On examination, range of motion of the lumbosacral spine, with pain, was: flexion from 0 to 20 degrees; extension from 0 to 0 degrees; lateral flexion from 0 to 10 degrees bilaterally; right lateral rotation from 0 to 5 degrees and left lateral rotation from 0 to 10 degrees.  There was no additional loss of motion with repetitive (three times) testing.  The examiner was unable comment on range of motion during a flare-up as the Veteran was not examined during such a flare-up.   Bilateral paravertebral lumbar muscles were tender to palpation.  Spasm and guarding resulting in abnormal gait or spinal contour were noted; bilateral radiculopathy was noted.  Straight leg raising test was positive on the right side only.  No muscle atrophy was noted.  The examiner stated that the Veteran had intervertebral disc syndrome with episodes of bed rest having a total duration of at least six weeks during the past 12 months.  The examiner noted that this was based on the Veteran's statements; review of the Veteran's treatment records showed no objective evidence of a medical note of the Veteran requiring bed rest prescribed by a physician and necessitated treatment by a physician. 

Analysis

After reviewing the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted at any time during the period prior to March 16, 2011.  The evidence does not indicate that the forward flexion of the thoracolumbar spine was 30 degrees or less, or that favorable ankylosis was present.  38 C.F.R. § 4.71a. 

Full consideration has been given to the Veteran's complaints of pain.  See DeLuca, supra.  However, the Board finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and Mitchell, supra.  Competent medical evidence reflects that the currently-assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  Although it was noted in the record that the Veteran exhibited pain on motion and some limitation of motion due to pain and during flare-ups, these findings have already been taken into consideration in the assignment of the 20 percent rating and did not demonstrate additional functional limitation warranting a higher evaluation.

Further, as there is no record of physician prescribed bed rest due to service-connected low back disability during this period, a higher rating under Diagnostic Code 5243 is not warranted.  Accordingly, a schedular rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.7.

Consideration has also been given to whether separate compensable ratings were warranted for neurological manifestations of the Veteran's low back disability for this period.  Reference is made to the Veteran's complaints of lower extremity numbness, which were noted in 2008 statements and her 2009 VA examination.  However, on examination in 2009, the examiner specifically noted that the examination revealed no neurological abnormalities associated with the low back.  A separate rating may not be assigned on this basis for time during this appeal period. 

The Board also finds that a 40 percent rating, but no higher, is warranted for service-connected low back disability for the period beginning March 16, 2011.

Beginning March 16, 2011, the Veteran reported a significant worsening of her symptoms, as noted above.  No range of motion findings were actually obtained until VA examination in 2015 revealed forward flexion of the thoracolumbar spine to less than 30 degrees; however, an April 2011 CT scan revealed that the Veteran's back disability had become more severe, in the form of bulging disks and degenerative changes of the lumbar spine.  Therefore, it is reasonably shown that the Veteran's low back disability warrants a 40 percent rating beginning March 16, 2011, but no earlier.

A rating higher than 40 percent for this period is not warranted.  The Board notes that the 40 percent rating is the maximum rating possible for limitation of motion of the lumbar spine for this period.  A higher rating is only available for unfavorable ankylosis of the lumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes related to intervertebral disc syndrome.  38 C.F.R. 4.71a , Diagnostic Codes 5235-5243.  Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  To establish a higher rating, the evidence will have to demonstrate unfavorable ankylosis of the lumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months - incapacitating episodes require bed rest prescribed by a physician. 

Moreover, as noted above, evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine has not been shown at any point in the period beginning March 16, 2011.  While range of motion has been far from full and movement is difficult, the medical evidence establishes that the Veteran still has motion of the lumbar spine despite the lumbar spine disability.  Additionally, the evidence does not show that the Veteran's low back disability is productive of incapacitating episodes (as defined above) of at least 6 weeks during any continuous 12 month-month period of the claim.  Although the Veteran has complained of incapacitating episodes, there is no objective evidence of bed rest as prescribed by a physician.  Moreover, there is no evidence that these episodes were solely due to back symptoms, and not any of the Veteran's numerous other disabilities.

Moreover, while separate ratings for neurological symptoms have been assigned for the period beginning April 29, 2011, higher ratings or earlier effective dates for these disabilities has not been appealed by the Veteran and are therefore not for consideration at this time.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of any higher scheduler rating for any period of this appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A schedular rating in excess of 20 percent prior to March 16, 2011, for service-connected low back disability is denied; and 40 percent schedular rating for service-connected low back disability beginning March 16, 2011, is granted, subject to the regulations governing payment of monetary awards.


REMAND

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1)  only contemplates that referral for extra-schedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service connected for major depressive disorder/ posttraumatic stress disorder, fibromyalgia, asthma, allergic rhinitis and lumbar radiculopathy of both bower extremities in addition to her low back disability.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the AOJ can determine if referral for an extra-schedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:
 
1.  In accordance with the decision in Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), determine if referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on her disability picture and whether it renders the schedular evaluations inadequate. 

If it is determined that referral is necessary, such referral should be made.
 
2.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


